             Case 1:21-cv-03783-AT Document 15 Filed 07/23/21 Page 1 of 1

THE WEITZ LAW FIRM, P.A.
                                                                                             7/23/2021



July 22, 2021

VIA CM/ECF
Honorable Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street - Courtroom 15D
New York, NY 10007

                          Re:   Norris v. I Sodi LLC, et al
                                Case 1:21-cv-03783-AT

Dear Judge Torres:

        The Initial Pretrial Conference in this matter is currently scheduled for July 29, 2021, at 11:00
a.m., in your Honor's Courtroom. However, the parties have entered into and are currently holding
settlement discussions in pursuit of a potential resolution of this matter. In order to conserve further
attorney’s fees and costs, parties have agreed to an adjournment of this conference in order to pursue
resolution of this matter.

        Therefore, the parties hereby respectfully request a 30-day adjournment of this Conference in
order to allow for in-depth continued settlement discussions, to bring resolution to this matter.

       Thank you for your consideration of this first joint extension request.

Sincerely,

Respectfully submitted,

 By: S/ B. Bradley Weitz                            By: S/ Steven Kirkpatrick
    B. Bradley Weitz, Esq.                             Steven Kirkpatrick, Esq.
    The Weitz Law Firm, P.A.                           Romer Debbas, LLP
    Bank of America Building                           275 Madison Avenue
    18305 Biscayne Blvd., Suite 214                    New York, New York 10016
    Aventura, FL 33160                                 Telephone: (212) 888-3100
    Telephone: (305) 949-7777                          skirkpatrick@romerdebbas.com
    Facsimile: (305) 704-3877                           Attorney for Defendants
    Email: bbw@weitzfirm.com
    Attorney for Plaintiff


   GRANTED. The conference scheduled for July 29, 2021, is ADJOURNED to September 13, 2021, at 10:00 a.m.
   By September 6, 2021, the parties shall submit their joint letter and proposed case management plan.

   SO ORDERED.

   Dated: July 23, 2021
           New York, New York
